DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.



Terminal Disclaimer
The terminal disclaimer filed on 08/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.: US 10,901,536 B2 have been reviewed and is accepted. The terminal disclaimer has been recorded.

Reason for Allowance

Claims 1-10, and 12-20, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 11/29/2021 and a thorough search the closest prior arts Fleck et al. (US 2017/0235384 A1), in view of Munakata et al. (US 2016/0188016 A1), and in further view of Katsurahira (US 2014/0078101 A1), and in further view of Yoshida et al. (Patent No.: US 5,798,756 A), and in further view of Munakata et al. (US 2016/0246389 A1), and in further view of Pant et al. (US 2013/0106797 A1), and in further view of KATSURAHIRA et al. (US 2016/0077611 A1), and in further view of SHAHPARNIA (US 2015/0035797 A1), and in further view of Chan (US 2009/0154381 A1), and in further view of Katsurahira (US 2011/0090146 A1), and in further view of Dinu et al. (US 2016/0266673 A1), and in further view of Koike et al. (US 2018/0024654 A1), and in further view of Oda (US 2015/0242043 A1),  and in further view of Qiao (US 2017/0038884 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
the sensor controller transmits, from one or more cancellation signal transmission electrodes different from the AC signal transmission electrodes, a cancellation signal configured to prevent the uplink signal transmitted from the AC signal transmission electrodes from appearing in a ground terminal of a detection circuit of the stylus as claimed in claim 1. 

With regards to independent claim 9, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
the sensor controller transmits, from one or more cancellation signal transmission electrodes different from the AC signal transmission electrodes, a cancellation signal configured to prevent the uplink signal transmitted from the AC signal transmission electrodes from appearing in a ground terminal of a detection circuit of the stylus as claimed in claim 9. 

With regards to independent claim 17, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
transmitting, from cancellation signal transmission electrodes that form another part of the sensor electrodes included in the sensor electrode group and are different from the AC signal transmission electrodes, a cancellation signal configured to prevent the uplink signal transmitted from the AC signal transmission electrodes from appearing in a ground terminal of a detection circuit of the stylus as claimed in claim 17. 

The dependent claim 2-8, 10, 12-16, and 18-20 are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628